Case 21-30085-hdh11 Doc 210 Filed 02/23/21                  Entered 02/23/21 09:56:25           Page 1 of 5



    Gerrit M. Pronske                                     James Sheehan
    State Bar No. 16351640                                Pro Hac Vice
    Eric M. Van Horn                                      Emily Stern
    State Bar No. 24051465                                Pro Hac Vice
    Jason P. Kathman                                      Monica Connell
    State Bar No. 24070036                                Pro Hac Vice
    SPENCER FANE LLP                                      Stephen Thompson
    2200 Ross Avenue, Suite 4800 West                     Pro Hac Vice
    Dallas, TX 75201                                      OFFICE OF THE ATTORNEY GENERAL
    (214) 750-3610 – Telephone                            OF THE STATE NEW OF NEW YORK
    (214) 750-3612 – Telecopier                           28 Liberty Street
    -and-                                                 New York, NY 10005
    5700 Granite Parkway, Suite 650                       (212) 416-8401 – Telephone
    Plano, TX 75024                                       Email: James.Sheehan@ag.ny.gov
    (972) 324-0300 – Telephone                            Email: Emily.Stern@ag.ny.gov
    (972) 324-0301 – Telecopier                           Email: Monica.Connell@ag.ny.gov
    Email: gpronske@spencerfane.com                       Email: Stephen.Thompson@ag.ny.gov
    Email: ericvanhorn@spencerfane.com
    Email: jkathman@spencerfane.com                       COUNSEL FOR THE PEOPLE OF
                                                          THE STATE OF NEW YORK, BY
    COUNSEL FOR THE PEOPLE OF                             LETITIA JAMES, ATTORNEY GENERAL
    THE STATE OF NEW YORK, BY                             OF THE STATE OF NEW YORK
    LETITIA JAMES, ATTORNEY GENERAL
    OF THE STATE OF NEW YORK

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                                                §
                                                      §     CASE NO. 21-30085-hdh-11
NATIONAL RIFLE ASSOCIATION                            §
OF AMERICA and SEA GIRT LLC,                          §     CHAPTER 11
                                                      §
                  Debtors1.                           §     Jointly Administered

                                         NOTICE OF HEARING

          PLEASE TAKE NOTICE that a hearing on The State of New York’s Motion to Continue

Hearing on Motion for Appointment of Examiner [Docket No. 208] will be held on February 24,

2021 at 2:00 p.m. via WebEx before the Honorable Harlin D. Hale, United States Bankruptcy

Judge, Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom #3, Dallas,

Texas 75242.


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

NOTICE OF HEARING – PAGE 1
Case 21-30085-hdh11 Doc 210 Filed 02/23/21          Entered 02/23/21 09:56:25       Page 2 of 5




       PLEASE TAKE FURTHER NOTICE that the WebEx link for the February 24, 2021

Hearing will be posted to Judge Hale’s webpage prior to the hearing and may be accessed here:

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates. Parties are

requested to review the attached WebEx information and tips prior to the hearing.

       Of this Notice take due regard.

Dated: February 23, 2021.                       Respectfully submitted,

                                                 /s/ Eric M. Van Horn
                                                 Gerrit M. Pronske
                                                 State Bar No. 16351640
                                                 Eric M. Van Horn
                                                 State Bar No. 24051465
                                                 Jason P. Kathman
                                                 State Bar No. 24070036
                                                 SPENCER FANE LLP
                                                 2200 Ross Avenue, Suite 4800 West
                                                 Dallas, Texas 75201
                                                 (214) 750-3610 – Telephone
                                                 (214) 750-3612 – Telecopier
                                                 -and-
                                                 5700 Granite Parkway, Suite 650
                                                 Plano, Texas 75024
                                                 (972) 324-0300 – Telephone
                                                 (972) 324-0301 – Telecopier
                                                 Email: gpronske@spencerfane.com
                                                 Email: ericvanhorn@spencerfane.com
                                                 Email: jkathman@spencerfane.com

                                                        – And –

                                                 /s/ James Sheehan
                                                 James Sheehan
                                                 (NY Bar No. 4552055)
                                                 Emily Stern
                                                 (NY Bar No. 2647220)
                                                 Monica Connell
                                                 (NY Bar No. 3070943)
                                                 Stephen Thompson
                                                 (NY Bar No. 5390067)
                                                 OFFICE OF THE ATTORNEY GENERAL
                                                 OF THE STATE OF NEW YORK
                                                 28 Liberty Street
                                                 New York, NY 10005

NOTICE OF HEARING – PAGE 2
Case 21-30085-hdh11 Doc 210 Filed 02/23/21            Entered 02/23/21 09:56:25        Page 3 of 5



                                                  (212) 416-8401
                                                  Email: James.Sheehan@ag.ny.gov
                                                  Email: Emily.Stern@ag.ny.gov
                                                  Email: Monica.Connell@ag.ny.gov
                                                  Email: Stephen.Thompson@ag.ny.gov

                                                  COUNSEL FOR THE PEOPLE OF
                                                  THE STATE OF NEW YORK, BY
                                                  LETITIA JAMES, ATTORNEY GENERAL
                                                  OF THE STATE OF NEW YORK


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 23, 2021, a true and correct copy of the foregoing Notice
was served upon all parties entitled to notice, including the Debtors and United States Trustee, and
Official Committee of Unsecured Creditors via the Court’s electronic transmission facilities.

                                                     /s/ Eric M. Van Horn
                                                     Eric M. Van Horn




NOTICE OF HEARING – PAGE 3
Case 21-30085-hdh11 Doc 210 Filed 02/23/21                 Entered 02/23/21 09:56:25           Page 4 of 5

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 OFFICE OF THE CLERK




                                             October 9, 2020

                                      CLERK’S NOTICE 20-04

           PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
participants, although you will have to download the WebEx application to your electronic device. The
WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
the ECF docket for the case. Please review the information below prior to participating in a hearing via
WebEx.

 CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
than using the “call-in" option described in Option 2.
Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
examination are required to utilize the video function. The court may consider special requests for other
appearance options on a case by case basis.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
your telephone.


Option 2: Call-in via phone (audio only).
The meeting number/access code changes with each meeting and will be made available, along with the
dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
docket for the case.
    Case 21-30085-hdh11 Doc 210 Filed 02/23/21                 Entered 02/23/21 09:56:25           Page 5 of 5


                                     HELPFUL HINTS AND ETIQUETTE

•   Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
    everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
    in users should dial *6 to unmute your line.

•   Remember to state your name for the record each time before speaking and speak slowly and clearly so the
    court can get a good record.

•   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
    that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
    on a personal computer, headphones or earbuds are required for those who need to speak during the
    hearing.

•   During examination, attorneys and witnesses should use a separate camera and microphone when
    possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
    consider special requests on a case by case basis.

•   WebEx participants may use the "share" button to easily share their screen or document with the court or
    other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
    minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
    free speaker-phone option).

•   Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
    turn off devices that may be using bandwidth on your home network. Devices or applications such as
    Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
    and video quality of the WebEx meeting.

•   Participants are reminded that they should wear attire suitable for court.

•   Participants who wish to test their WebEx connection or the share screen functionality in advance of the
    hearing may arrange a “practice run” by contacting the courtroom deputy.


                                  EXHIBITS AND DEMONSTRATIVE AIDS
    Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
    local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
    please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
    notebook or zip file in advance of the hearing.
    Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
    has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
    these documents are admitted as exhibits, they would then have to be filed after the hearing.
    During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
    number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
    which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
    may not have access to PACER.
